Citation Nr: 9901896	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 29, 1980 to 
July 25, 1980.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  In a November 1997 decision the Board denied service 
connection for schizophrenia.

2.  The evidence received since the November 1997 Board 
decision includes evidence which is not cumulative or 
duplicative of evidence previously of record and which must 
be considered in order to fairly decide the merits of the 
claim.

3.  Schizophrenia existed prior to service, but the increase 
in severity of the disorder during service is not clearly and 
unmistakably shown to have been due to natural progress.  


CONCLUSION OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for schizophrenia has been presented 
and the veterans claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

2.  Schizophrenia was aggravated by service.  38 U.S.C.A. 
§§ 1131, 1153 (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
schizophrenia because it was aggravated by service.  The 
Board denied entitlement to service connection for 
schizophrenia in a November 1997 decision.  The Board 
determined that the veterans schizophrenia existed prior to 
service and was not aggravated by service.

A claim that is denied by the Board will be reopened if new 
and material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Since the November 1997 Board decision the veteran has 
provided testimony before the undersigned Member of the Board 
in a video conference hearing held in July 1998.  He 
testified that he was able to work prior to service.  He 
stated that ever since his schizophrenia was aggravated 
during service he has been unable to hold a job.  The veteran 
also submitted an opinion from a VA physician.  In the 
January 1998 opinion, the physician stated that he strongly 
believed that the stress of military service directly 
exacerbated the veterans psychiatric symptoms and thought 
disorder.  He stated that the stress of military service may 
have worsened the natural course of the veteran's psychiatric 
illness.

The January 1998 medical opinion is not cumulative or 
duplicative of the evidence previously of record.  It is 
material since it suggests that the schizophrenia was 
aggravated by service.  Therefore, the veterans claim for 
service connection for schizophrenia is reopened and will be 
decided on a de novo basis.

When a preexisting disability has undergone an increase in 
severity during service, there is a presumption that the 
disability was aggravated by service, unless there is clear 
and unmistakable evidence (obvious or manifest) that the 
increase in disability was due to the natural progress of the 
disease.  38 C.F.R. § 3.306.

A December 1978 discharge summary from the St. Vincent 
Charity Hospital reveals that the veteran received inpatient 
treatment for acute schizophrenia from October to December 
1978.  A discharge summary from St. Lukes Hospital indicates 
that the veteran received inpatient treatment from December 
1978 to January 1979 for paranoid schizophrenic reaction.  

No psychiatric disability was noted on the December 1979 
examination for entry into service.  Service records reveal 
that the veteran began having problems during advanced 
infantry training.  He was reprimanded several times for 
failing to follow orders.  The veteran then disclosed that he 
had a psychiatric disorder and he was discharged under the 
trainee discharge program.

The claims file contains a February 1994 statement from Joel 
S. Steinberg, M.D.  Dr. Steinberg stated that he thought that 
it was possible for the stress of military service to 
aggravate schizophrenia.

The veteran was afforded a VA psychiatric examination in 
December 1996.  The diagnoses included chronic paranoid 
schizophrenia in partial remission.  The examiner believed 
that the worsening of the veterans schizophrenia during 
service was a natural progress of the disorder and due to the 
veteran not taking his medications.  

Although the December 1996 VA examiner is of the opinion that 
the increase in severity of the veterans schizophrenia 
during service was due to natural progress, the January 1998 
VA medical opinion suggests that the increase in severity 
during service was due to the stress of service.  Therefore, 
the evidence as a whole does not clearly and unmistakably 
establish that the increase in severity during service was 
due to natural progress.  Accordingly, the Board concludes 
that the presumption of aggravation has not been rebutted, 
and service connection is warranted for schizophrenia.


ORDER

The claim of entitlement to service connection for 
schizophrenia is reopened and granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
